Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Mar. 16, 2021, has been entered.
Claim Status
Applicant’s Amendment pursuant to 37 C.F.R. §1.114 filed Mar. 16, 2021, [“Applicant’s Amendment”] and Applicant’s Reply to the Final Office Action mailed Dec. 22, 2020, also filed Mar. 16, 2021, [“Applicant’s Reply”] has been carefully reviewed. The status of claims are as follows: Claims 1, 2, 4–21 and 23–25 were previously pending; Claims 1, 9, and 16 are amended; No Claims are added; No Claims are cancelled; therefore, Claims 1, 2, 4–21 and 23–25 remain pending and have been examined with Claims 1, 9, and 16 in independent form.
Response to Amendment
Applicant's Amendment has been reviewed against Applicant’s Specification filed Feb. 3, 2015, and accepted for examination.

Response to Arguments
Applicant argues that the art of record Zoldi et al. (U.S. Pat. Pub. No. 2008/0077515) [“Zoldi ‘515”] does not teach or suggest “performing real-time recursive quantile estimation on values of the at least one biometric profile variable to generate an estimate of quantiles of a biometric metric profile variable distribution” as recited in independent Claims because “the percentile parameters that indicate fraud for the variables calculated using quartile estimation described in Zoldi ‘515 cannot fairly be said to disclose [it].” Applicant’s Reply at *14 (emphasis original). Applicant does not explain how the Examiner allegedly erred as the argument is conclusory (opinion) and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. On the merits, Examiner relies on the reasoning set forth in the Final Office Action, mailed Dec. 22, 2020, [“Final Office Action” or “Final Act.”]. Final Act. *7.
Applicant argues that the art of record Zoldi et al. (U.S. Pat. Pub. No. 2009/0222243) [“Zoldi ‘243”] does not teach or suggest “blending, by the at least one data processor, the behavioral score with a fraud score to generate a blended fraud score, the fraud score indicating a probability of fraud for a transaction associated with the consumer” as recited in independent claims because “[a]lthough … Zoldi ‘243 mentions two separate models for scoring” in the cited portions,  Zoldi ‘243 “does not provide any clues regarding the particular blending of the scores as required by claim 1.” Applicant’s Reply at *14. Examiner respectfully disagrees with the characterization of Zoldi ‘243 and appears to argue features not claimed (i.e., “particular blending”). The claims merely 
Applicant argues Zoldi ‘243 does not teach or suggest the amended limitation, “the blending including applying a regression model to blend the behavioral score with the fraud score.” Applicant’s Reply at *14. Examiner agrees. The prior art does not disclose using regression to perform “blending” of the behavioral score with a fraud score to generate a blended fraud score. However, prior art was identified that would read of the amended limitation. See Hakkani-Tur et al. (U.S. Pat. Pub. No. 2006/0149544) [“Hakkani-Tur”], ¶ [0040], cited on the PTO-892. Hakkani-Tur explains that combining a first score and a second score to create a third blended score using regression creates a blended score than is more reliable than either or the individual scores themselves. ¶ [0029]. Applicant’s Specification further discloses that at the time of filing of the invention, “[m]any score blending algorithms exist, [which] include … linear or logistic regression models.” Spec., ¶ [0084].
Applicant further argues the art of record does not teach or suggest the amended limitation, “the performing [of real-time recursive quantile estimation] including recasting the values of the at least one biometric profile variable into dimensionless values expressed in terms of a real-time estimate of the quantiles of the biometric metric profile variable distribution.” Applicant’s Reply at *14. Examiner agrees.
Allowable Subject Matter

Claims 1, 2, 4–21 and 23–25 are allowed.
Reasons for Allowance
 
The following is Examiner’s statement of reasons for allowance:
Examiner’s Request for Continued Examination (RCE) filed Mar. 16, 2021, containing argument and amendments.
The claims are eligible under 35 USC § 101. The pending claims are directed to a statutory category, recite an abstract idea exception, but integrate the abstract idea exception into a practical application in some other meaningful way by claims. MPEP 2106.05(e). The cited improvement is in a particular way of determining fraud.
The following is a statement of reasons for the indication of allowable subject matter. The prior art taken alone or in combination fails to teach the following claimed features of the Independent Claims. The priority date for the claims is Feb. 3, 2015. The distinguishing claimed features, amended by the RCE, over the prior art are:
performing real-time recursive quantile estimation on values of the at least one biometric profile variable to generate an estimate of quantiles of a biometric metric profile variable distribution, the performing including recasting the values of the at least one biometric profile variable into dimensionless values expressed in terms of a real-time estimate of the quantiles of the biometric metric profile variable distribution
The prior art references most closely resembling the applicant’s claimed invention are: 
Zoldi et al. (U.S. Pat. Pub. No. 2010/0228580) [hereinafter “Zoldi ‘580”]. Zoldi ‘580 discloses techniques for detecting fraud using frequency information on entities in transaction data using a biometric profile variable. Abstract. Zoldi ’580 discloses comparing biometric signatures against signatures on a fraud list, generating a behavior score based on collected data, generating a biometric profile variable, and defining an archetype. Fig. 4. Zoldi ‘580 does not disclose: (1) performing real-time recursive quantile estimation; (2) blending the behavior score and fraud score; and (3) authenticating a transaction using the blended core.
Zoldi et al. (U.S. Pat. Pub. No. 2008/0077515) [“Zoldi ‘515”]. Zoldi ‘515 discloses updating a transaction model for detecting fraud using real-time recursive quantile estimation. However, Zoldi ‘515 does not disclose: (1) blending the behavior score and fraud score; (2) authenticating a transaction using the blended score; or (3) performing real-time recursive quantile estimation by “recasting the values of the at least one biometric profile variable into dimensionless values expressed in terms of a real-time estimate of the quantiles of the biometric metric profile variable distribution.”
Zoldi et al. (U.S. Pat. Pub. No. 2009/0222243) [“Zoldi ‘243”]. Zoldi ‘243 discloses blending the behavior score and fraud score and authenticating a transaction using the blended core. Zoldi ‘243 does not disclose: (1) the use of regression to perform “blending” of the scores or (2) performing real-time recursive quantile estimation.
Hakkani-Tur et al. (U.S. Pat. Pub. No. 2006/0149544) [“Hakkani-Tur”] discloses blending a first score and a second score to create a third blended score using regression to improve reliability over the individual scores themselves. ¶¶ [0029], [0040].
Zoldi et al. (U.S. Pat. Pub. No. 2011/0166979) [“Zoldi ‘979”]. Zoldi ‘979 discloses detecting fraud using real-time recursive quantile estimation, ¶ [0038], but not by “recasting the values of the at least one biometric profile variable into dimensionless values expressed in terms of a real-time estimate of the quantiles of the biometric metric profile variable distribution.”
Zoldi et al. (U.S. Pat. Pub. No. 2013/0204755) [“Zoldi ‘755”]. Zoldi ‘755 discloses detecting fraud using real-time recursive quantile estimation, ¶ [0024], but not by “recasting the values of the at least one biometric profile variable into dimensionless values expressed in terms of a real-time estimate of the quantiles of the biometric metric profile variable distribution.”
Zoldi et al. (U.S. Pat. Pub. No. 2009/0222369) [“Zoldi ‘369”]. Zoldi ‘369 discloses detecting fraud using real-time recursive quantile estimation, ¶ [0086], but not by “recasting the values of the at least one biometric profile variable into dimensionless values expressed in terms of a real-time estimate of the quantiles of the biometric metric profile variable distribution.”
Chen, Fei, Diane Lambert, and José C. Pinheiro. "Incremental quantile estimation for massive tracking." In Proceedings of the sixth ACM SIGKDD international conference on Knowledge discovery and data mining, pp. 516-522. 2000 [“NPL Chen” discloses real-time recursive quartile estimation but not by “recasting the values of the at least one biometric profile variable into dimensionless values expressed in terms of a real-time estimate of the quantiles of the biometric metric profile variable distribution.”
No relevant foreign art was identified using EAST.
Claims 1, 2, 4–21 and 23–25 are allowed because the references individually and in combination as explained in the discussion of closest prior art of record above, fails to teach or render obvious the distinguishing claimed feature identified above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See attached Form PTO-892, Notice of References Cited.
Varghese et al. (U.S. Pat. Pub. No. 2006/0282660) is pertinent because it discloses authenticating users using profiles based on biometric (location) data of mobile device over time. 
Lau et al. (U.S. Pat. Pub. No. 2013/0102283) is pertinent because it is the Parent. (not valid art).
Miltonberger (U.S. U.S. Pat. Pub. No. 2010/0094791) is pertinent because it generates a risks score for an account event using models.
Cahill, Michael H., Diane Lambert, José C. Pinheiro, and Don X. Sun. "Detecting fraud in the real world." In Handbook of massive data sets, pp. 911-929. Springer, Boston, MA, 2002 is pertinent because is describes fraud detection using signatures.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694